Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  140150                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  JACOB TRAKHTENBERG,                                                                                                 Justices
           Plaintiff-Appellant,
  v                                                                 SC: 140150
                                                                    COA: 285247
                                                                    Oakland CC: 2008-088401-NM
  DEBORAH H. McKELVY,
           Defendant-Appellee.

  _________________________________________/

         By order of April 27, 2010, the application for leave to appeal the October 27,
  2009 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Trakhtenberg (Docket Nos. 138875, after remand 143386). On order of the
  Court, the case having been decided on December 21, 2012, 493 Mich 38 (2012), the
  application is again considered. In People v Trakhtenberg, this Court held that
  Trakhtenberg was deprived of his right to the effective assistance of counsel. Given this,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the
  Oakland Circuit Court’s ruling that the defendant was entitled to summary disposition of
  the plaintiff’s legal malpractice claim on a collateral estoppel theory. We further
  VACATE the judgment of the Court of Appeals and we REMAND this case to the Court
  of Appeals for reconsideration in light of our decision in People v Trakhtenberg.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2013                      _________________________________________
           s0320                                                               Clerk